Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the references listed in the information disclosure statement are being considered by the examiner.
Claim Objections
3.	Claims 9 and 24 are objected to because of the following informalities:
	Claim 9 recites “a capacitors in a parallel leg” in line 3 of the claim 9. For clarity and consistency, it is suggested to change with for example “a capacitor in a parallel leg”.
Claim 24 recites “a capacitors in a parallel leg” in line 3 of the claim 24. For clarity and consistency, it is suggested to change with for example “a capacitor in a parallel leg”.
Appropriate corrections are required.
Claim Rejections - 35 USC § 102 (AIA )
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Chen Wu et al. foreign patent Chen Wu et al. CN111082665 (hereinafter Wu).
Regarding claim 1, Wu discloses a DC-DC converter (e.g. see fig.1) comprising: 
a primary side (fig.1: #1p,#2p,#Np) comprising a serial stack of at least two half-bridge inverter cells (fig.1: Q11, Q12, Q21, Q22, QN1, QN2), each comprising two active switches (fig.1: Q11, Q12) in series in one leg and an input capacitor (Cin1) in a parallel leg together forming a loop 
wherein each inverter cell is connected from a point between the active switches (Q11, Q12) to a resonant tank circuit (Cr1, Lr1) to a primary side winding (figs.1,3: P11) wound on a transformer core (Tr), and through the other end of the winding (figs1, .3: P12) to a common star connection (fig.3: P12, P22, PN2) of the corresponding ends of all the inverter cells (Q11, Q12, Q21, Q22, QN1, QN2), 
wherein one end of the loop connecting the legs of one inverter cell (Q11, Q12) is directly connected to the opposite end of the corresponding loop in an inverter cell (Q21, Q22) on which said one inverter cell is stacked and a primary side voltage (fig.1: V) is applied or produced between the two ends of the loops of the serial stack of inverter cells (Q11, Q12, Q21, Q22, QN1, QN2) that are not directly connected to another inverter cell (Q21, Q22) and 
wherein the transformer core (Tr) is sharable with other inverter cells (Q21, Q22, QN1, QN2); 
a secondary side (fig.1: #1s, #2s, #Ns) comprising at least two sets of rectifier circuit elements (Q13, Q14) each coupled to a secondary side winding (#1s) wound on a transformer core (Tr) shared with a corresponding primary side winding (#1p) and is configured to rectify current induced at the secondary stage by current flowing in the corresponding primary side winding (#1p), and 
wherein a secondary side voltage (fig.1: V) is produced or applied; and 
control circuitry configured to activate the active switches in the converter to vary the pulse frequency or width or phase shift angle of voltage or current through said serial stack of at least two half-bridge inverter cells (figs.1, 9, paras. [0046]- [0048]).
Regarding claim 16, Wu discloses a DC-DC converter (fig.10) comprising: a primary side (#1p, #2p, #Np) comprising a serial stack of at least two full-bridge inverter cells (fig.10: Q11, Q12, Q13, Q14, Q21, Q22, Q23, Q24, QN1, QN2, QN3, QN4), each comprising in parallel a capacitor leg (Cin1) and two half bridge legs (Q11, Q12, Q13, Q14,) each comprising two active switches in series (Q11, Q12), connected at each end of the respective legs,
wherein each inverter cell is connected from a point between the active switches (Q11, Q12) of one half bridge leg through a resonant tank circuit (Cr1, Lr1), through the primary side winding (P11) wound on a transformer core (Tr), and to a point between the active switches of the second half-bridge leg (Q13, Q14), wherein a primary side voltage (Vin1) is applied or produced between each end of the serial stack, 
wherein one connection of the parallel legs of one inverter cell (Q11, Q12, Q13, Q14) is directly connected to the opposite side connection of the parallel legs of an inverter cell (Q21, Q22, Q23, Q24) on which it is stacked, and a primary side voltage (Vin2) is applied or produced between the two connections of parallel legs of the serial stack of inverter cells that are not directly connected to another inverter cell (QN1, QN2, QN3, QN4), 
wherein the transformer core (Tr) is sharable with other inverter cells (fig.10: Q21, Q22, Q23, Q24, QN1, QN2, QN3, QN4); a secondary side (#s1, #s2, #sN) comprising at least two sets of rectifier circuit elements (Q15, Q16)  each coupled to a secondary side winding (S11) wound on a transformer core (Tr) shared with a corresponding primary side winding (P11) and is configured to rectify current induced at the secondary stage by current flowing in the corresponding primary side winding (P11), and wherein a secondary side voltage (Vo) is produced or applied; and 
control circuitry configured to activate the active switches in the converter to vary the pulse frequency or width or phase shift angle of voltage or current through the inverter cells (Q11, Q12, Q13, Q14, Q21, Q22, Q23, Q24, QN1, QN2, QN3, QN4) or the rectifier circuit elements (Q15, Q16, Q25, Q26, QN5, QN6, figs.10, 11, paras. [0050]- [0052]).


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2, 8, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over 
Chen Wu et al. foreign patent Chen Wu et al. CN111082665 (hereinafter Wu) in view of Uno et al. Pub. No.: US 20180205238 A1 (hereinafter Uno).
Regarding claim 2, Wu fails to disclose wherein the rectifier circuit elements are each a half-bridge rectifier cell comprising in a leg two diodes in series and oriented in the same direction between the two diodes being a connection to the corresponding secondary side winding to a common star connection of the corresponding ends of all the rectifier cells, 
wherein corresponding ends of the diode legs form common connections with a parallel capacitor legs such that the secondary side voltage is produced between the two ends of the parallel legs.
	Uno discloses the DC-DC converter of claim 1, wherein the rectifier circuit elements are each a half-bridge rectifier cell comprising in a leg two diodes in series (fig.21: D12, D11) and oriented in the same direction between the two diodes being a connection to the corresponding secondary side winding (E) to a common star connection of the corresponding ends (F) of all the rectifier cells (D1 to D12), 
wherein corresponding ends of the diode legs (D11, D12) form common connections with a parallel capacitor legs (SC6) such that the secondary side voltage (Vext) is produced between the two ends of the parallel legs (paras. [0048], [0122]- [0124]).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the rectifier circuit of Wu to include “a leg two diodes in series and corresponding ends of the diode legs form common connections with a parallel capacitor legs” as taught by Uno for the purpose of achieving a significantly simplified electricity storage system (para. [0019] of Uno).

Regarding claim 8, Wu fails to disclose wherein the rectifier circuit elements form a serial stack of half-bridge rectifier cells, each comprising two diodes in series oriented in the same direction in one leg and a capacitor in a parallel leg together forming a loop wherein each rectifier cell is connected from a point between the diodes through a blocking capacitor to one end of the corresponding secondary side winding wound on the transformer core and through the other end of the winding to a common star connection of the corresponding ends of all the rectifier cells, wherein one end of the loop connecting the parallel legs of one rectifier cell is directly connected to the opposite end of the corresponding loop in a rectifier cell on which said one rectifier cell is stacked and a secondary side voltage is produced between the two ends of the loops of the serial stack of rectifier cells that are not directly connected to another rectifier cell.
Uno discloses the DC-DC converter of claim 1, wherein the rectifier circuit elements form a serial stack of half-bridge rectifier cells, each comprising two diodes in series (fig.21: D12, D11) oriented in the same direction in one leg and a capacitor (SC6) in a parallel leg together forming a loop wherein each rectifier cell (fig.21: D12, D11) is connected from a point between the diodes through a blocking capacitor (C6) to one end of the corresponding secondary side winding (E) wound on the transformer core and through the other end of the winding to a common star connection of the corresponding ends (F) of all the rectifier cells (D1 to D12), 
wherein one end of the loop connecting the parallel legs of one rectifier cell (D11) is directly connected to the opposite end of the corresponding loop in a rectifier cell (D10) on which said one rectifier cell is stacked and a secondary side voltage (Vext) is produced between the two ends of the loops of the serial stack of rectifier cells that are not directly connected to another rectifier cell (paras. [0048], [0122]- [0124]).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the rectifier circuit of Wu to include “two diodes in series oriented in the same direction in one leg and a capacitor in a parallel leg together forming a loop wherein each rectifier cell is connected from a point between the diodes through a blocking capacitor” as taught by Uno for the purpose of achieving a significantly simplified electricity storage system (para. [0019] of Uno).

Regarding claim 17, Wu fails to disclose wherein the rectifier circuit elements are each a half-bridge rectifier cell comprising in a leg two diodes in series and oriented in the same direction between the two diodes being a connection to the corresponding secondary side winding to a common star connection of the corresponding ends of all the rectifier cells, 
wherein corresponding ends of the diode legs form common connections with a parallel capacitor legs such that the secondary side voltage is produced between the two ends of the parallel legs.
Uno discloses the DC-DC converter of claim 16, wherein the rectifier circuit elements are each a half-bridge rectifier cell comprising in a leg two diodes in series (fig.21: D12, D11) and oriented in the same direction between the two diodes being a connection to the corresponding secondary side winding (E) to a common star connection (F) of the corresponding ends of all the rectifier cells (D1 to D12), 
wherein corresponding ends of the diode legs form common connections with a parallel capacitor legs (SC6) such that the secondary side voltage is produced between the two ends of the parallel legs (paras. [0048], [0122]- [0124]).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the rectifier circuit of Wu to include “a leg two diodes in series and corresponding ends of the diode legs form common connections with a parallel capacitor legs” as taught by Uno for the purpose of achieving a significantly simplified electricity storage system (para. [0019] of Uno).

Regarding claim 23, Wu fails to disclose wherein the rectifier circuit elements form a serial stack of half-bridge rectifier cells, each comprising two diodes in series oriented in the same direction in one leg and a capacitor in a parallel leg together forming a loop wherein each rectifier cell is connected from a point between the diodes through a blocking capacitor to one end of the corresponding secondary side winding wound on the transformer core and through the other end of the winding to a common star connection of the corresponding ends of all the rectifier cells, 
wherein one end of the loop connecting the parallel legs of one rectifier cell is directly connected to the opposite end of the corresponding loop in a rectifier cell on which said one rectifier cell is stacked and a secondary side voltage is produced between the two ends of the loops of the secondary stack of rectifier cells that are not directly connected to another rectifier cell.
Uno discloses the DC-DC converter of claim 16, wherein the rectifier circuit elements form a serial stack of half-bridge rectifier cells, each comprising two diodes in series (fig.21: D12, D11) oriented in the same direction in one leg and a capacitor (SC6) in a parallel leg together forming a loop wherein each rectifier cell (fig.21: D12, D11) is connected from a point between the diodes through a blocking capacitor (C6) to one end of the corresponding secondary side winding (E) wound on the transformer core and through the other end of the winding to a common star connection of the corresponding ends (F) of all the rectifier cells (D1 to D12), 
wherein one end of the loop connecting the parallel legs of one rectifier cell (D11) is directly connected to the opposite end of the corresponding loop in a rectifier cell (D10) on which said one rectifier cell is stacked and a secondary side voltage (Vext) is produced between the two ends of the loops of the secondary stack of rectifier cells that are not directly connected to another rectifier cell (paras. [0048], [0122]- [0124]).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the rectifier circuit of Wu to include “two diodes in series oriented in the same direction in one leg and a capacitor in a parallel leg together forming a loop wherein each rectifier cell is connected from a point between the diodes through a blocking capacitor” as taught by Uno for the purpose of achieving a significantly simplified electricity storage system (para. [0019] of Uno).

10.	Claims 3, 9, 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen Wu et al. foreign patent Chen Wu et al. CN111082665 (hereinafter Wu) in view of Cao et al. Patent No.: US 11088625 (hereinafter Cao).
	Regarding claim 3, Wu discloses the DC-DC converter of claim 1, wherein the rectifier circuit elements are each an active half-bridge rectifier cell comprising in a leg two active switches in series (fig.1: Q13, Q14), each controlled by the control circuitry, between which active switches is a connection to the corresponding secondary side winding (S11), 
wherein corresponding ends of the legs of the rectifier circuit elements form common connections with a parallel capacitor leg (Co) such that the secondary side voltage (V) is produced or applied between the two ends of the parallel legs.
Wu fails to disclose a common star connection of the corresponding ends of all the rectifier cells.
Cao discloses a common star connection of the corresponding ends of all the rectifier cells (fig.2, see star connection of the secondary winding of 5).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the rectifier circuit of Wu to include “a common star connection of the corresponding ends of all the rectifier cells” as taught by Cao for the purpose of improving power density of the transformer (Col.5, lines 15-25 of Cao).

Regarding claim 9, Wu discloses the DC-DC converter of claim 1, wherein the rectifier circuit elements form a serial stack of half-bridge rectifier cells, each comprising two active switches in series (fig.1: Q13, Q14) in one leg, each controlled by the control circuitry, and a capacitors (Co) in a parallel leg together forming a loop. 
Wu fails to disclose wherein each rectifier cell is connected from a point between the active switches through a blocking capacitor to one end of the corresponding secondary side winding wound on the transformer core and through the other end of the winding to a common star connection of the corresponding ends of all the rectifiers, 
wherein one end of the loop connecting the parallel legs of one rectifier cell is directly connected to the opposite end of the corresponding loop in a rectifier cell on which said one rectifier cell is stacked and a secondary side voltage is produced or applied between the two ends of the loops of the secondary stack of rectifier cells that are not directly connected to another rectifier cell.
Cao discloses wherein each rectifier cell is connected from a point between the active switches (fig.1: SL1, SL2) through a blocking capacitor (fig.1: Crsa) to one end of the corresponding secondary side winding (Ta3) wound on the transformer core (T) and through the other end of the winding to a common star connection (fig.2) of the corresponding ends of all the rectifiers (SL1 to SL6), 
wherein one end of the loop connecting the parallel legs of one rectifier cell is directly connected to the opposite end of the corresponding loop in a rectifier cell on which said one rectifier cell is stacked (figs.1,2) and a secondary side voltage (VL) is produced or applied between the two ends of the loops of the secondary stack of rectifier cells (SL3, SL4) that are not directly connected to another rectifier cell (SL5, SL6).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the rectifier circuit of Wu to include “a blocking capacitor and a common star connection of the corresponding ends of all the rectifier cells” as taught by Cao for the purpose of improving power density of the transformer (Col.5, lines 15-25 of Cao).

Regarding claim 18, Wu discloses the DC-DC converter of claim 16, wherein the rectifier circuit elements are each an active half-bridge rectifier cell comprising in a leg two active switches in series (fig.10: Q15, Q16), each controlled by the control circuitry, between the two active switches being a connection to the corresponding secondary side winding (S11), wherein corresponding ends of the legs of the rectifier circuit elements form common connections with a parallel capacitor leg (Co) such that the secondary side voltage is produced or applied between the two ends of the parallel legs.
Wu fails to disclose a common star connection of the corresponding ends of all the rectifier cells.
Cao discloses a common star connection of the corresponding ends of all the rectifier cells (fig.2, see star connection of the secondary winding of 5).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the rectifier circuit of Wu to include “a common star connection of the corresponding ends of all the rectifier cells” as taught by Cao for the purpose of improving power density of the transformer (Col.5, lines 15-25 of Cao).

Regarding claim 24, Wu discloses the DC-DC converter of claim 16, wherein the rectifier circuit elements form a serial stack of half-bridge rectifier cells, each comprising two active switches (fig.10: Q15, Q16) in series in one leg, each controlled by the control circuitry, and a capacitors (Co) in a parallel leg together forming a loop.
Wu fails to disclose wherein each rectifier cell is connected from a point between the active switches through a blocking capacitor to one end of the corresponding secondary side winding wound on the transformer core and through the other end of the winding to a common star connection of the corresponding ends of all the rectifier cells, 
wherein one end of the loop connecting the parallel legs of one rectifier cell is directly connected to the opposite end of the corresponding loop in a rectifier cell on which said one rectifier cell is stacked and a secondary side voltage is produced or applied between the two ends of the loops of the secondary stack of rectifier cells that are not directly connected to another rectifier cell.
Cao discloses wherein each rectifier cell is connected from a point between the active switches (fig.1: SL1, SL2) through a blocking capacitor (fig.1: Crsa) to one end of the corresponding secondary side winding (Ta3) wound on the transformer core (T) and through the other end of the winding to a common star connection (fig.2) of the corresponding ends of all the rectifier cells (SL1 to SL6), 
wherein one end of the loop connecting the parallel legs of one rectifier cell is directly connected to the opposite end of the corresponding loop in a rectifier cell on which said one rectifier cell is stacked (figs.1,2) and a secondary side voltage (VL) is produced or applied between the two ends of the loops of the secondary stack of rectifier cells (SL3, SL4) that are not directly connected to another rectifier cell (SL5, SL6).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the rectifier circuit of Wu to include “a blocking capacitor and a common star connection of the corresponding ends of all the rectifier cells” as taught by Cao for the purpose of improving power density of the transformer (Col.5, lines 15-25 of Cao).

Allowable Subject Matter
11.	Claims 4-7, 10-15, 19-22 and 25-29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12.	The prior art made of record (see attached PTO-892, C-F, O, P) and not relied upon is considered pertinent to applicant's disclosure.
Zhang; Xiaobin US-20210067048-A1 discloses full-bridge inverters and full-bridge rectifiers and a parallel capacitor connected in each rectifier. Transformer core is not sharable with other inverter cells.
Zhou; Kui US-20180269795-A1 discloses half-bridge inverters and half -bridge rectifiers and a parallel capacitor. Transformer core is not sharable with other inverter cells.
ZHANG; Yanzhong US-20200321878-A1 discloses half-bridge rectifiers and a parallel capacitor. Transformer core is not sharable with other inverter cells.
Yenduri; Kalyan US-20210126550-A1 discloses full-bridge inverters and active switch rectifiers. Transformer core is not sharable with other inverter cells.
Shi Zhentang et al. CN107786107 discloses full-bridge inverters and full-bridge rectifiers and a parallel capacitor connected in each rectifier. Transformer core is not sharable with other inverter cells.
Wang Zheng CN108736757 discloses full-bridge inverters and half-bridge rectifiers and two serial connected capacitors connected in parallel with each rectifier. Transformer core is not sharable with other inverter cells.




CONTACT INFORMATION
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Htet Z. Kyaw/ (11/06/2022)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837